Title: From George Washington to John Cleves Symmes, 22 February 1780
From: Washington, George
To: Symmes, John Cleves


          
            Sir,
            Hd Qurs Morris Town 22d Feby 1780
          
          I have been honored with your letter of the 15th instant inclosing one of the 14th to the Legislature of this State. I thought it my duty in consequence to write a letter to His Excellency The Governor of which the inclosed is a copy.
          In addition to what I have there said, I cannot forbear observing that it is of great importance the different powers in the State should carefully avoid the least interference with each other; and in the present case I am clearly of opinion the matter in question falls properly within no other jurisdiction than that of Congress and the military authorities they have been pleased to establish. Every discussion of this kind however is extremely disagreeable and it were to be wished the strictest delica[c]y could at all times be observed not to furnish occasions.
          
          I take this opportunity of remarking on a practice that has lately prevailed of a very injurious tendency. Several soldiers have applied to me for their discharge, producing affidavits by themselves before some of the justices of this County of their terms of service having expired—If this kind of testimony by the interested party himself, inadmissible on every principle, were to have effect the dissolution of the army would soon follow—Unhappily few of the comm⟨on⟩ soldiery who wish to be disengaged from the service would scruple right or wrong to avail themselv⟨es⟩ of such an expedient—This practice therefore can⟨not⟩ operate the release of the soldier and only affords a new pretext for discontent. If ⟨you⟩ view the matter in the same light, I doubt not you will use your influence to put a stop to it—I have the honor to be Very respectfully Sir Your most Ob⟨t⟩ servant
          
            G. Washington
          
        